Dawson, J.
(concurring specially) : The conclusion reached is satisfactory to me, although I arrive at it by a somewhat different course of reasoning. Long ago, courts- of equity began interfering with the plain terms of conveyances, holding that notwithstanding their unqualified recitals conveying a fee-simple estate such conveyances should be treated as mortgages if the parties so intended, or if equity and good conscience so required. The necessary counterpart of that doctrine is that such a deed can only be treated as a mortgage when in equity and good conscience the grantee is fully protected and his claim satisfied.